                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

JODIE WIDENER                                                                             PLAINTIFF

vs.                                  Civil No. 6:18-cv-06095

ANDREW SAUL,                                                                           DEFENDANT
Commissioner, Social Security Administration



                                            JUDGMENT


       Comes now the Court on this the 29th day of August 2019, in accordance with the Memorandum

Opinion entered in the above-styled case on today’s date, and hereby considers, orders, and adjudicates

that the decision of the Commissioner of the Social Security Administration is AFFIRMED and Plaintiff’s

Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                               /s/ Barry A. Bryant
                                                               HON. BARRY A. BRYANT
                                                               U. S. MAGISTRATE JUDGE
